Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s response after final dated November 4, 2021.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claims 1,3-6,11-13,15-23,25 and 27-38 are pending. Claims 37 and 38 have been amended. Claims 2,7-10,14,24 and 26 have been cancelled.

All prior rejection are withdrawn in view of applicant’s arguments and amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,11,15,16,18,21-23,25 and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Harris (US 2016/0287741).
Koenig teaches particle compositions comprising a core, an encapsulating layer surrounding the core, a moisture protective layer around the encapsulation layer and a fugitive layer around the moisture protective layer wherein the particle size is about microns to 5000 micrometers (5mm, paragraphs 0015-0020). The particles can be any particle size and those sizes can be produced by one of ordinary skill in the art (paragraph 0074). The core contains sodium carbonate (paragraph 0072-0073) and copper or calcium salts such as chloride or sulfate salts (paragraph 0105). The metal salts are in the core so within the particles, they and have multiple sizes within the range of 1000-5000 micrometers (1-4 mm) and are made up of one or more material compositions including the sodium carbonate and copper chloride or copper sulfate in the core and the coating layers. Koenig further teaches the core can contain antibacterial and biocide compounds and water soluble salts (paragraph 0120-0121). The compounds can be applied in solution or as a dry compound (paragraph 0126). The microcapsules themselves are a dry and can be included in liquids such as oils, emulsions and liquid coatings (0125-0126,0126,0188). Koenig teaches silver as an effective biocide for  use in the composition at concentration ranges of  3.0 x 10-6 weight % to 95 weight % (paragraph 0186, claims 2, 3 and 21). Koenig teaches alginates such as sodium alginate can be used as the dissolvable fugitive outer layer (paragraphs 0020,0098, 0302-0304).
Koenig teaches the composition can be loaded onto a sheet such as a wipe followed by treating with a biocide as the metal ion comprising particles can be in the core 
Koenig does not teach silver chlorides or the mg concentration of silver ion and does not specify first particles with first dissolvable outer layers of a first thickness and release rate and second particles with second dissolvable outer layers of a second thickness and second release rate.
Harris teaches liquid or solid compositions (paragraph 0013) for use as a laundry detergents (paragraph 0215) that comprise antibacterial agents such as silver chloride and metallic silver particles which have an encapsulant coating that can modify the release rate of the agent (paragraph 0016,0039,0192) and upon release prevent bacterial, fungal and yeast growth (paragraph 0020). Harris teaches disinfecting wipes (paragraph 0164). Harris teaches encapsulants such as polyvinyl alcohol and can have different shapes and coating thicknesses (paragraph 0023,0028). Harris teaches that the rate of release of the silver ion is a function of the size of the particles (paragraph 0134) and that embodiments of slow release and faster release are envisioned with silver is release over a period of 30 minutes indicating different release rates are occurring for different particles based on radius of curvature and exposed surface area. Since a mixture of water soluble polymers for coating, different shapes of the particles, different particle 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Koenig by incorporating silver chlorides at the claimed concentrations into the particle as Harris teaches silver chlorides are effective antimicrobial agents used to fabrics during laundering and are functionally equivalent to silver metals in antimicrobial benefits. Koenig invites the inclusion of antibacterials of silver into the particles. Using an art recognized silver salt known to be an effective and functionally equivalent antimicrobial to silver is obvious in a particle that invites the inclusion of antimicrobial and biocidal components, particularly silver and metal salts. Regarding the claimed amount of silver of from 10-200 mg in the composition, 10mg-200mg in the sheet or strip and 0-300mg (optional at 0 mg) in the gel, it would have been obvious to arrive at these amounts through routine experimentation as both Koenig and Harris recognize silver and metal salts as biocidal and antimicrobial and  optimizing the amount to maximize this benefit would be obvious and achievable through routine experimentation.  Koenig teaches the inclusion of silver and other effective biocide in the composition at concentration ranges of 3.0 x 10-6 weight % to 95 weight %. In a 10g 
It would have been obvious to use the silver chloride as the biocide microencapsulated in the gel alginate matrix in the biocidal layer of the wipe of Koenig and using the particle as the first layer comprising the silver and copper salt. This meets the claim limitation of a sheet or strip (wipe) impregnated with a metal salt (metal salt particle composition with silver chlorides or copper chlorides and sulfates) followed by coating with a gel impregnated with a biocide (silver chloride microencapsulated in alginate gel).
It would have been further obvious to use the personal care sheet of Koenig as a laundry detergent sheet as Harris teaches similar compositions can be used for laundry detergents and personal care compositions and household cleaning as they are all functionally equivalent compositions and wipes used as detergents for cleaning and disinfecting.
It would have been further obvious to modify the compositions and methods of Koenig and Harris by using two different particles each with outer layers of defined thickness made of water soluble materials to control the release of the internal components including silver ions and silver and copper salts of acetate, chloride, nitrate and  sulfates and sodium sulfates or sodium carbonates as Harris teaches producing multilayered particles of compositions including varying outer shell compositions and thickness, particle sizes allowing for controlling release of the components during wash . 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Harris (US 2016/0287741) and further in view of Karpuslewicz (US 5,202,045).
Koenig and Harris are relied upon as set forth above.
Koenig and Harris and do not teach folding.
Karpuslewicz teaches sheet laundry compositions can be folded into sections so that multiple treatments can be included in zones (abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents of Koenig and Harris  by folding the sheet to apply difference detergents in different zones of the laundering agent for distinct treatments at different times during the laundering.

Claims 13,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Harris (US 2016/0287741) and further in view of Caswell (US 2003/0104969).
Koenig and Harris are relied upon as set forth above.
Koenig and Harris and Gomes do not teach a polyvinyl alcohol water soluble outer layer. 
Caswell teaches laundry care compositions are conventionally coated with a water soluble film or coating comprising polyvinyl alcohol or cellulose derivatives and the detergents contain antimicrobial metal salts and other cations such as sulfates, chlorides, bromides and nitrates (0250,0573,0200) impregnated into a sheet (paragraph 07410). Caswell teaches adding the detergent cleaning articles to wash or rinse cycles in a washing machine (paragraph 0002).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents of Koenig and Harris by coating the sheet with a water soluble outer layer made from polyvinyl alcohol as Caswell teaches laundering sheets comprising antimicrobial metal salts such as silver and copper and counter ions such as sulfates, chlorides, bromides and nitrates are effectively impregnated into sheets and coated with water soluble polyvinyl alcohol coatings to be effectively released in the wash cycle when added to a washing machine (wash basin).


Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Harris (US 2016/0287741) and further in view of Petkus (US 2013/0247306).
Koenig and Harris are relied upon as set forth above.
Koenig and Harris do not teach adding to the washer and dryer. 
Petkus teaches adding a antimicrobial agent to a washer and dryer sheet such that the laundering sheet is added to the wash and carried into the dryer cycle as well (abstract, paragraph 0069)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents and methods of Koenig and Harris by adding the laundry detergent sheet in the beginning of the wash cycle and allowing the antimicrobial agent to dispense during the wash and dryer cycles as Petkus teaches this is an efficient means of dispensing benefit agents such as antimicrobials during the wash cycle and then transferring the laundry sheet and using it in the dryer cycle also. Dispensing throughout the wash and drying process allows for ingredients with lasting effects such as antimicrobials to be applied to textiles at the beginning and end of the cycle so they have enduring benefit. 

Response to Arguments
In view of Applicant’s amendments to the claims, the prior art rejections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761